               Case 19-22944-PGH           Doc 46      Filed 02/05/20      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION


 IN RE:

 PAULINE BROWN                                                  CASE NO.: 19-22944-JKO
                                                                CHAPTER: 13
                  Debtor.
__________________________/


                       RESPONSE TO OBJECTION TO CLAIM NO. 12


         COMES NOW MEB Loan Trust IV (the “Creditor”), by and through the undersigned
 counsel, and hereby files this Response to Objection to Claim No. 12 (the “Response”); and in
 support, respectfully alleges the following:
         1.      The Creditor is mortgagee for a loan on property owned by Debtor, located at 5901
 NW 14th PL., Sunrise, FL 33313.
         2.      The Creditor affirms a timely Proof of Claim [Claim 12-1] was filed on January
 3, 2020 in the total debt amount of $88,346.07, a secured arrearage amount of $12,297.90, and
 an ongoing, post-petition amount of $805.99.
         3.      On January 21, 2020, the Debtor filed an Objection to Claim No. 12-1 (DE 39)
 (the “Objection”) and in such Objection, Debtor’s basis for objection is that the regular monthly
 mortgage payment should be $351.00 and not $805.99 as listed on Claim 12-1.
         4.      The Creditor’s Proof of Claim should be allowed to stand as filed since the Proof
 of Claim reflects the true and correct status of the loan as of the date of the filing of the petition.
         5.      The original loan terms remain in effect; Claim 12-1 is prima facie evidence of
 the Debt as of the date of the Bankruptcy Petition, and the Debtor presents no evidence to rebut
 the prima facie effect of Claim 12-1.
         6.      Based on the foregoing, the Proof of Claim should be allowed as filed and the
 Debtor should be required to pay the arrearage through the Chapter 13 Plan.
         7.      This matter has been scheduled for hearing on March 2, 2020 at 1:00 P.M.




ALAW FILE NO. 19-024775
               Case 19-22944-PGH       Doc 46    Filed 02/05/20    Page 2 of 3




         8.     The Creditor reserves the right to supplement and/or amend this Response in
 the future.


       WHEREFORE, MEB Loan Trust IV, respectfully requests that this Court enter an Order
Denying Debtor’s Objection to Claim 12, and awarding any and all other relief this Court deems
just and appropriate.


                                                    /s/ Ella Roberts
                                                    Ella Roberts, Esq.
                                                    FBN 0075943
                                                    813-221-4743

                                                    Albertelli Law
                                                    Attorney for Secured Creditor
                                                    PO Box 23028
                                                    Tampa, FL 33623
                                                    Facsimile: (813) 221-9171
                                                    bkfl@albertellilaw.com




ALAW FILE NO. 19-024775
                Case 19-22944-PGH           Doc 46   Filed 02/05/20     Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Response to Objection
 to Claim No. 12, was provided via electronic and/or regular U.S. Mail to the parties on the attached
 service list, this 5th day of February, 2020.


SERVICE LIST

Debtor
Pauline Brown
5901 NW 14 Pl
Sunrise, FL 33313

Debtor’s Attorney
Conwade D. Lewis, Esq.
3500 N State Rd 7 Ste#440
Lauderdale Lakes, FL 33319

Trustee
Robin R Weiner
www.ch13weiner.com
POB 559007
Fort Lauderdale, FL 33355

U.S. Trustee
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130



                                                        /s/ Ella Roberts
                                                        Ella Roberts, Esq.
                                                        FBN 0075943
                                                        813-221-4743

                                                        Albertelli Law
                                                        Attorney for Secured Creditor
                                                        PO Box 23028
                                                        Tampa, FL 33623
                                                        Facsimile: (813) 221-9171
                                                        bkfl@albertellilaw.com




 ALAW FILE NO. 19-024775
